AMENDMENT TO PARTICIPATION AGREEMENT This amendment (the "Amendment") is made and entered into as of January 8, 2003 by and among Principal Life Insurance Company. an Iowa corporation (the "Company"). MFS VARIABLE INSURANCE TRUST. a Massachusetts business trust (the "Trust") and MASSACHUSETTS FINANCIAL SERVICES COMPANY, a Delaware corporation ("MFS") (Trust: MFS. and Company collectively. the "Parties") in order to modify that certain Participation Agreement entered into by the Parties as of May 17,2002 (the "Agreement"). The Parties agree to amend the Agreement as follows: 1. Schedule A of the Agreement is hereby amended to include the new Principal Variable Universal Life Accumulator 11product. 3. Except as modified hereby, all other telms and conditions of the Agreement shall remain in full force and effect. Acknowledged and agreed by: MFS VARIABLE INSURANCE TRUST, On behalf of the Portfolios ~~e Name: Title: James R. Bordewick, Jr. Assistant Secretary SERVICES COMPANY By: fhqhenycavan Senior Vice President PRINCIPAL LIFE INSURANCE COMPANY By: Name: d' bfi '/, 0 2, Title: + 29-U L22/& SCHEDULE A SEPARATE ACCOU
